Case 2:20-cv-11869-SFC-PTM ECF No. 2 filed 07/20/20            PageID.33      Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSEPH GERALD SMITH,

       Petitioner,                Civil No. 2:20-CV-11869
                                  HONORABLE SEAN F. COX
                                  UNITED STATES DISTRICT JUDGE
v.

UNITED STATES OF AMERICA,

     Respondent,
__________________________________/

     OPINION AND ORDER TRANSFERRING THE PETITION FOR WRIT
     OF HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF KENTUCKY

       Joseph Gerald Smith, (“petitioner”), presently confined at the Federal Medical

Center in Lexington, Kentucky, seeks the issuance of a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. In his pro se application, Petitioner seeks to be

released to home confinement pursuant to the provisions of the Second Chance Act

of 2007. In the interests of justice, the Court concludes that jurisdiction over this

petition lies in the United States District Court for the Eastern District of Kentucky

and will therefore order that the petition be transferred to that district.

                                   I. DISCUSSION

       A district court may not entertain a habeas corpus petition unless it has

personal jurisdiction over the custodian of the prisoner. Guerra v. Meese, 786 F. 2d

                                            1
Case 2:20-cv-11869-SFC-PTM ECF No. 2 filed 07/20/20          PageID.34    Page 2 of 3




414, 415 (D.C. Cir. 1986). The habeas corpus power of federal courts over federal

prisoners has been confined by Congress through 28 U.S.C. § 2241 to the district

court within whose territorial jurisdiction the custodian is located. Wright v. United

States Board of Parole, 557 F. 2d 74, 77 (6th Cir. 1977). Claims which seek to

challenge the execution or manner in which a federal prisoner’s sentence is served

shall therefore be filed in the court having jurisdiction over the prisoner’s custodian

pursuant to § 2241. Charles v. Chandler, 180 F. 3d 753, 756 (6th Cir. 1999); Griffin

v. Herrera, 212 F. Supp. 2d 707, 709 (E.D. Mich. 2002). As a result, habeas corpus

proceedings may occur in a court of confinement that is different from the court of

conviction. See Martin v. Perez, 319 F. 3d 799, 803 (6th Cir. 2003). Therefore, the

fact that Petitioner may have been convicted in the Eastern District of Michigan

would not give this Court jurisdiction over his § 2241 habeas petition, because this

Court does not have jurisdiction over the warden of the federal prison where

Petitioner is incarcerated. See Robinson v. Morrison, 27 F. App’x. 557 (6th Cir.

2001).

      Petitioner’s request to be released to home confinement pursuant to the

Second Chance Act is properly brought as a habeas petition in the district of

petitioner’s confinement. See Provenzale v. Farley, No. 1:11CV1318, 2012 WL

1068878, at * 2 (N.D. Ohio Mar. 29, 2012). Petitioner’s current custodian is the




                                          2
Case 2:20-cv-11869-SFC-PTM ECF No. 2 filed 07/20/20             PageID.35     Page 3 of 3




warden of the Federal Medical Center in Lexington, Kentucky, which is located in

the United States District Court for the Eastern District of Kentucky.

       Pursuant to 28 U.S.C. § 1631, a district court is required to transfer an action

in which it lacks jurisdiction to the appropriate federal jurisdiction “if it is in the

interest of justice.” See Roman v. Ashcroft, 340 F. 3d 314, 328 (6th Cir. 2003).

Where a federal district court in which a habeas petition was brought lacks personal

jurisdiction over the respondent or venue is otherwise inappropriate, the district court

may transfer the case to the appropriate district court sua sponte. Chatman-Bey v.

Thornburgh, 864 F. 2d 804, 813-814 (D.C. Cir. 1988); Verissimo v. I.N.S., 204 F.

Supp. 2d 818, 820 (D.N.J. 2002). Because this Court does not have personal

jurisdiction over Petitioner’s custodian, it must transfer the case to the federal district

court which has jurisdiction over Petitioner’s custodian. Ozoanya v. Reno, 968 F.

Supp. 1, 8 (D.D.C. 1997).

                                      II. ORDER

       Accordingly, the Court ORDERS the Clerk of the Court to transfer this case

to the United States District Court for the Eastern District of Kentucky.

Dated: July 20, 2020                            s/Sean F. Cox
                                                Sean F. Cox
                                                U. S. District Judge




                                            3
